Opinion issued November 17, 2022




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-22-00159-CV
                           ———————————
                      TRISTAN THOMPSON, Appellant
                                       V.
                       MARALEE NICHOLS, Appellee


                   On Appeal from the 507th District Court
                            Harris County, Texas
                      Trial Court Case No. 2021-43397


                         MEMORANDUM OPINION

      On March 1, 2022, appellant, Tristan Thompson, filed a notice of appeal from

the trial court’s December 16, 2021 “Order Granting Dismissal.” On October 14,

2022, appellant filed an “Unopposed Motion to Dismiss Appeal Pursuant to

Settlement.”   In the motion, appellant states that the “parties have reached a
settlement agreement disposing of the subject of th[e] appeal,” and pursuant to that

agreement, appellant requests that “the Court dismiss this appeal.” See TEX. R. APP.

P. 42.1(a)(1). Appellant’s motion further requests that “each party be ordered to pay

their own costs on appeal” and that the mandate be immediately issued. Appellant’s

motion includes a certificate of conference stating that appellee, Maralee Nichols, is

not opposed to the relief sought in appellant’s motion.        See TEX. R. APP. P.

10.1(a)(5), 10.3(a)(2). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1). We direct the Clerk of this Court that costs are to be taxed

against the party who incurred the same. See TEX. R. APP. P. 42.1(d). We further

direct the Clerk of this Court to issue the mandate immediately. See TEX. R. APP. P.

18.1(c). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Goodman, Hightower, and Guerra.




                                          2